 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
                                                       )    Case No. 1:20-CV-00934-EPG
     RAIN EMERY CHAMBERLAIN,                           )
11
                                                       )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
12
                                                       )
            vs.                                        )
13                                                     )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                                                       )
                    Defendant.                         )
16                                                     )
17                                                     )
                                                       )
18                                                     )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
22   from June 28, 2021 to July 28, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S
23   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
24   accordingly.
25          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
26   the requested extension is necessary due several merit briefs being due on the same week.
27   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
28



                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                         Respectfully submitted,
 4
 5   Dated: June 7, 2021          PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                     By: /s/ Jonathan Omar Pena
 7
                                        JONATHAN OMAR PENA
 8                                      Attorneys for Plaintiff

 9
10
     Dated: June 7, 2021          PHILLIP A. TALBERT
11                                      Acting United States Attorney
                                        DEBORAH LEE STACHEL
12                                      Regional Chief Counsel, Region IX
13                                      Social Security Administration

14
                                     By: */s/ Allison J. Cheung
15                                      Allison J. Cheung
16                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
17                                      (*As authorized by email on June 7, 2021)
18
19
20
21
22
23
24
25
26
27
28



                                               2
 1                                           ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 19), and finding good cause exists, IT
 3   IS ORDERED that Plaintiff shall file and serve an opening brief no later than July 28, 2021. All
 4   subsequent deadlines are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     June 8, 2021                               /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
